Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Applicants’ Claim Amendment dated 09/08/2022
2.	The applicants, for the first time of prosecution, amended independent claim 1 to further limit the amount of silicone oil to “15-45 parts by weight”, and also deleted the option of “a liquid silicone rubber”.  
	While there is written descriptive support for the “15-45 parts of silicone oil” at page 2, together with page 4 (Example 1) and page 7 (Example 4), of the specification as originally filed, there is no written descriptive support for “parts by weight” in the context of silicone oil (Emphasis added). 
	Moreover, the 112(b) rejection set forth in paragraph 4 of the previous Office action mailed 06/08/2022 is no longer applicable and thus, withdrawn because the applicants also amended claim 1 to recite “25-80 parts by weight of a macromolecular polyol”, “10-50 parts by weight of a diisocyanate”, “3-20 parts by weight of a small molecular diol as a chain extender”, and “0.1-3 parts by weight of an auxiliary agent”, to provide clarity to the claim (Emphasis added).  However, there is no written descriptive support for “by weight” recited in claim 1.  
	Thus, this amendment introduces new matter issue in violation of 35 USC 112(a) for the reasons set forth below.
	Accordingly, this action is properly made FINAL. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 1-3 and 5-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Newly amended claim 1 recites, among other things, “25-80 parts by weight of a macromolecular polyol; 15-45 parts by weight of a silicone oil; 10-50 parts by weight of a diisocyanate; 3-20 parts by weight of a small molecular diol as a chain extender; and 0.1-3 parts by weight of an auxiliary agent” (Emphasis added).
	This new limitation fails to satisfy the written description requirement of 35 USC 112(a) since there is no written descriptive support for this phrase in the application as originally filed, see MPEP § 2163.  While page 2 of the specification as originally filed shows written descriptive support for “25-80 parts of a macromolecular polyol; 0-60 parts of a silicone oil; 10-50 parts of a diisocyanate; 3-20 parts of a small molecular diol as a chain extender; and 0.1-3 parts of an auxiliary agent”, there is no written descriptive support for the new limitation requiring the claimed “by weight”.  The examples in the specification as originally specification refer to these ingredients in parts, not “by weight” as recited in the newly amended claim.  
Moreover, the applicants do not direct the Examiner to any other original disclosure which describes this new limitation.  
Accordingly, it is deemed that this limitation introduces new matter in violation of 35 USC 112(a).
Furthermore, it is noted that since claims 2-3 and 5-7 are dependent on claim 1 and thus, incorporate the limitation of claim 1, they are rejected along with claim 1.

Response to Applicants’ Arguments in their Remarks filed 09/08/2022
4.	Upon further consideration in light of applicants’ arguments provided at pages 4-7 of their Remarks, the 103 rejections set forth in paragraphs 5-8 of the previous Office action mailed 06/08/2022 are no longer applicable and thus, withdrawn.  
Since CN ‘286, CN ‘917, and Vanloon et al. (of record) are discontinued, any arguments provided by applicants in their Remarks respect to these references of record are rendered moot at this time. 

Correspondence
5.	For record purposes, it is noted that there are no prior art rejections of present claims 1-3 and 5-7 at this time.
6.	The prior art made of record, namely, English Translation of CN 1040041531 (hereinafter referred to as “CN ‘153”) and not relied upon is considered pertinent to applicants’ disclosure.  Specifically, CN ‘153 teaches the use of aminosilicone oil in an amount of 0.01-1 % by weight to form a thermoplastic polyurethane elastomer (Paragraph [0010]), but does not specify using the silicone oil in an amount of 15-45 parts by weight in the context of the claimed particular thermoplastic silicone-polyurethane elastomer. 
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456. The examiner can normally be reached 8-5 PM; M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANNAH J PAK/Primary Examiner, Art Unit 1764                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in the IDS filed 01/28/2021.